Citation Nr: 0725084	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-28 622A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bladder cancer.  

2.  Entitlement to service connection for prostate cancer.  

3.  Entitlement to service connection for skin cancer.  

4.  Entitlement to service connection for hypertension.  

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a 
head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION


The veteran had active duty from October 1943 to September 
1964.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision by 
the Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  


FINDING OF FACT

On July 23, 2007, the Board was notified that the veteran 
died in April 2007.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.1302 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

On July 23, 2007, the Board was notified that the veteran 
died in April 2007.  A copy of the Certificate of Death was 
received.  

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, veteran's claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


